DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

            Claims 1, 6 – 7 and 9 are objected to because of the following informalities:    

             In claim 1, “creating two band-stop frequency region around…” in lines 12 – 13 should be corrected to “creating two band-stop frequency regions around…”. Appropriate correction is required.

             In claim 6, “so that the band-stop characteristic is centered around a desired frequency value” in lines 10 – 11 should be corrected to “so that the notch is centered around a desired frequency value”. Appropriate correction is required.

             In claim 7, “where the gates of all the first transistors are connected together and the gate of each one of the K second transistors is switched on and off in response to one of the K bits of the input digital word;” in lines 7 – 9 should be corrected to “where the of each of the K pair of transistors are connected together and the gate of each one of the K second transistors of each of the K pair of transistors is switched on and off in response to one of the K bits of the input digital word;”. Appropriate correction is required.
 
             In claim 7, “…through all K transistor pairs of” in line 13 should be corrected to “…through all the K transistor pairs of”. Appropriate correction is required.

             In claim 9, “…each gyrator circuit slice comprising” in line 3 should be corrected to “…each gyrator circuit slice comprising: ”. Appropriate correction is required.

             Allowable Subject Matter

            Claims 1 – 3 and 6 – 12 would be allowable if the claim objections are corrected, set forth in this Office action.

            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claims 1, the prior art of record, specifically Dufrene et al (US 2014/0162576) teaches of an apparatus for performing the task of a Digital Power Amplifier (DPA) circuit (#302, Fig.7) receiving as input an information data sequence with certain sampling frequency FS (DAC, Fig.7) and producing an RF waveform with frequency content around a carrier frequency FC (LO, Fig.2), comprising: a bank of 

           Alavi et al (“A Wideband 2x13-bit All-Digital I/Q RF-DAC”, IEEE Transactions on Microwave Theory and Techniques, Vol. 62, No. 4, April 2014) teaches of a pair of clock signals with frequencies FC+FS and FC – FS (Page 734, Col 2); wherein the pair of clock signals with FC+FS and FC – FS having two band-stop frequency region around of the frequencies FC+FS and FC – FS (Figures 3b-3e).

           However, none of the cited prior art alone or in combination provides the motivation to teach: “An apparatus for performing the task of a Digital Power Amplifier (DPA) circuit receiving as input an information data sequence with certain sampling frequency FS and producing an RF waveform with frequency content around a carrier frequency FC, where the sampling frequency FS is lower than the carrier frequency FC, comprising: a double sideband mixer logic producing a pair of clock signals with frequencies FC+FS and FC−FS; and a switch capacitor trap filter taping on the bank of switching amplifying elements, said switch capacitor trap filter receiving as input the pair of clock signals with frequencies FC+FS and FC−FS for creating two band-stop frequency region around of the frequencies FC+FS and FC−FS.”



Conclusion

            This application is in condition for allowance except for the following formal matters: 
          Applicant would need to overcome the claim objections, set forth in this Office action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633